     Case 2:18-cv-00020-GMN-EJY Document 42 Filed 08/31/21 Page 1 of 1



1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9     DESHAWN L. THOMAS,                                Case No. 2:18-cv-00020-GMN-EJY

10                                    Petitioner,                     ORDER
            v.
11
      BRIAN WILLIAMS, et al.,
12
                                  Respondents.
13
           This 28 U.S.C. § 2254 habeas corpus petition is before the court on several
14
     unopposed motions for extension of time. Good cause appearing,
15

16         IT IS ORDERED that petitioner’s first, second, third, and fourth motions for

17   extension of time to file a second-amended petition ECF Nos. 29, 30, 31, 32) are all
18   GRANTED nunc pro tunc.
19
           DATED: 31 August 2021.
20
                                                         GLORIA M. NAVARRO
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
                                                    1
